DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0035430) or Cui et al. (US 2019/0315997) in view of Ogasawara et al. (US 2014/0323753).
	In ¶’s 7, 14, and 20, Li et al. teach an aqueous coating composition comprising an emulsion polymer comprising, based on the dry weight of the polymer, up to 5% of surfactant suitable for emulsion polymerization; 
	wherein the composition also comprises up to 5 wt.% of a paraffin wax emulsion and pigment at a pigment volume concentration preferably from 35% to 90% (see ¶ 35), including up to 85% of unencapsulated pigment, such as titanium dioxide. (See ¶ 25) 
	The aqueous coating composition is coated on a substrate and dried to form a coating. (¶ 51-53)

	In ¶’s 6-8, 10, 14, 15, and 21, Cui et al. teach an aqueous coating composition comprising an emulsion polymer comprising, based on the dry weight of the polymer, 1.9 to 3.5% of surfactant suitable for emulsion polymerization; 
	wherein the composition also comprises 1 to 10 wt.% of a paraffin wax emulsion (¶ 48) and particulate inorganic pigment at a pigment volume concentration preferably from 55% to 75% (¶ 51), where the pigment is not required to be unencapsulated.
	In ¶ 43, Cui et al. teaches that, in the polymerization process of preparing the emulsion polymer, 
from 0.1% to 5% of additional surfactants may be added prior to the polymerization of the monomers.	The aqueous coating composition is coated on a substrate and dried to form a coating. (¶’s 17-19).
	Li et al. or Cui et al. differ from the claimed invention in that they do not disclose the use of the particular presently claimed polymerizable surfactant.  However, it is known in the art to use the present polymerizable surfactant as an emulsifier for emulsion polymerization, to enhancing the stability of the emulsion during the emulsion polymerization, while reducing foaming and resulting in a product with better water resistance and adhesiveness, such as taught by Ogasawara et al. (see ¶ 13).
	In ¶’s 9-10 and 89, Ogasawara et al. teach a polymerizable surfactant for emulsion polymerization to form emulsion polymers for coating compositions comprising the same polymerizable surfactant of the present formula (I).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the polymerizable surfactant of the present formula (I) in preparing the emulsion polymers of Li et al. or Cui et al., in order to obtain the advantages taught by Ogasawara et al., motivated by a reasonable expectation of success.
	Regarding claim 7, although Li et al. or Cui et al. do not explicitly recite the Tg of the polymer to be 0 to 50oC, both references teach that one of ordinary skill in the art, at the time of the invention, would have been able to tailor to Tg of the emulsion polymer to suite a given application (See ¶ 13 in Li et al. and ¶ 21 in Cui et al.).  Thus, arriving at said Tg would have been obvious for one of ordinary skill in the art, given the prior art teachings.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.

Regarding the Rejection over Cui in view of Ogasawara, while applicant argues that their application has a priority date of July 31, 2017, Cui et al is the National case of a PCT filed December 19, 2016.  See MPEP 2152.01

In response to applicant's argument that the composition using the surfactant of formula I has a unique and surprisingly improved beading effect and good stain resistance as compared to other non-reactive or reactive surfactants, and there “may” be synergistic effects between the surfactant and the pigment, the fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE